DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Amendment
	The amendment filed 01/25/2021 has been entered. Claims 1 and 21 have been amended. Claims 12-19 were previously cancelled. Claims 1-11 and 20-21 remain pending in the application. 
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 should read “…wherein the first plurality of ultrasonic bonds comprises a…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (Pub. No.: US 2002/0188268 A1), hereinafter Kline.
	Regarding claim 1, Kline discloses (figs. 1 and 7) an absorbent article (diaper 20) comprising:
	A first waist region (rear waist region 44), a second waist region (front waist region 46) and a crotch region (48) disposed between the first and second waist regions (¶ 0028, ln. 4-7); 
	A chassis comprising a topsheet (24) a backsheet (26) and an absorbent core (28) disposed between the topsheet and the backsheet (¶ 0030, ln. 1-5); and
	An ear (ear panel 62) disposed in one of the first or second waist regions (¶ 0049, ln. 1-4), the ear comprising:
	A proximate side (proximal edge 66) and a distal side (distal edge 68) (¶ 0050, ln. 11-15, see fig. 1), a width and a length (¶ 0056, ln. 1-4), an elasticized region (¶ 0051, ln. 1-2); and
	A laminate comprising: 
	A first nonwoven and a second nonwoven and an elastomeric material sandwiched between said first and second nonwovens in the elasticized region (¶ 0058, ln. 1-6) 
	A first bonding region (proximal high bond zone 251) comprising a first plurality of ultrasonic bonds (¶ 0059, ln. 12) having a first bond density and a first bond pattern (¶ 
Kline fails to expressly disclose wherein the first bonding region and the second bonding region comprise different orientations. 
	However, Kline shows  (fig. 6B) a first bonding region (mechanical bonds 210 at longitudinal outer edge 212) that has a different orientation than a second bonding region (center bonds 211) (see fig. 6B). Kline discloses that this bonding pattern is particularly effective in securely joining the engaging component with the element to which it is being bonded while minimizing the impact of the center mechanical bonds on the engaging element (¶ 0067, ln. 23-29) and the implication of this control is that shear and peel forces provided by the movements of the wearer tend to separate the engaging component from the ear panel or tab to which it is joined (¶ 0067, ln. 33-36). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first bonding region and the 
Regarding claim 2, Kline further discloses (fig. 7) that the first bond density is greater than the second bond density (¶ 0059). 
The spacing between the bonds in the second bonding region are significantly greater than the spacing between the bonds in the first bonding region and thus, the first bonding region has a greater bond frequency than the second bonding region (¶ 0059). From Kline fig. 7, one of ordinary skill in the art before the effective filing date of the claimed invention could reasonably infer that the first bond density as determined by bond frequency is at least 5% greater than the second bond density as determined by bond frequency due to the significant difference in bond spacing. 
Further, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the bond densities disclosed by Kline such that the first bond density is at least 5% greater than the second bond density as doing so can provide a first bonding region that resists creeping (¶ 0059, ln. 27-28) and a second bonding region that provides increased breathability (¶ 0059, ln. 40-41). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
claim 3, Kline further discloses (fig. 7) that the first and second bond densities are determined by bond frequency (i.e., high bond zones refers to areas comprising relatively high frequency of individual bonds and low bond zones refers to relatively lower frequency of individual bonds; ¶ 0059).
	Regarding claim 4, Kline further discloses (fig. 7) that the first bond density and the second bond density are determined by aggregate bond coverage (i.e., high bond zones refers to relatively greater bonded area and low bond zones refers to relatively lesser bonded area; ¶ 0059).
  	Regarding claim 5, Kline further discloses (fig. 7) that the first bond region and the second bonding region are adjacent (see fig. 7, ¶ 0059).
	Regarding claim 6, Kline further discloses (fig. 7) that the first bonding region is disposed on the proximate side (see fig. 7, ¶ 0059).
	Regarding claim 10, Kline further discloses (fig. 7) that the first bonding region extends the length of the ear along a lateral width where the first bonding region is present (see fig. 7).
	Regarding claim 11 Kline further discloses (fig. 7) that the second bonding region extends the length of the ear along a lateral width where the second bonding region is present (see fig. 7).
	Regarding claim 21, Kline discloses (figs. 1, 7 and annotated fig. 7) an absorbent article (diaper 20) comprising:
	A lateral direction (see transverse centerline 102) and a longitudinal direction (see longitudinal centerline 100) (¶ 0029, ln. 1-2); 
	A first waist region (rear waist region 44), a second waist region (front waist 
	A chassis (22) comprising a topsheet (24), a backsheet (26) and an absorbent core (28) disposed between the topsheet and the backsheet (¶ 0030, ln. 1-5);
	And an ear (ear panel 62, 64) disposed in one of the first or second waist regions (see fig. 1, ¶ 0049, ln. 1-4), the ear comprising:
	An elasticized region (¶ 0057-¶ 0058); and 
	A laminate (¶ 0058) comprising:
	A first nonwoven and a second nonwoven and an elastomeric material sandwiched between the first and second nonwovens in the elasticized region (¶ 0058, ln. 1-7);
	A first bonding region (distal high bond zone 253) comprising a first plurality of ultrasonic bonds (250) having a first bond density (see fig. 7, ¶ 0059); and
	A second bonding region (low bond zone 254) comprising a second plurality of ultrasonic bonds (250) having a second bond density (see fig. 7, ¶ 0059), wherein the first bond density differs from the second bond density (see fig. 7, ¶ 0059); and
	Wherein the first plurality of ultrasonic bonds comprises a trapezoidal shape (see annotated fig. 7). 
	Kline fails to disclose wherein the first bonding region is laterally-extending, wherein the first plurality comprises a laterally-extending trapezoidal shape, such that the laterally-extending trapezoidal shape comprises a lateral dimension that is greater than its longitudinal dimension. 
However, the dimensions of the first bonding region and the first plurality of In re Antoine, 559 F.2d 618, 195 USPQ 6, see MPEP §2144.05.II.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the first bonding region of Kline such that it is laterally-extending, wherein the first plurality comprises a laterally-extending trapezoidal shape, such that the laterally-extending trapezoidal shape comprises a lateral dimension that is greater than its longitudinal dimension as doing so would provide a first bonding region that has increased strength in the lateral direction which is advantageous as that is the direction in which the ears extend during use (¶ 0051, ln. 1-5). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. 

    PNG
    media_image1.png
    571
    569
    media_image1.png
    Greyscale

Kline Annotated fig. 7

Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kline in, as applied to claim 1 above, in view of Lam et al. (Pub. No.: US 2012/0238980 A1), hereinafter Lam.
Regarding claim 7, Kline fails to disclose a first inelastic region at least partially disposed at the proximate side.  
Lam teaches (figs. 1, 2A and 2B) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42) wherein the ear comprises a first inelastic region (first void region 76) that is at least partially disposed at the proximate side (see fig. 2B, ¶ 0058). 
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 8, Kline in view of Lam fail to teach the ear further comprises a second inelastic region at least partially disposed at the distal side wherein the elasticized region is at least partially disposed between the first and second inelastic regions. 
Lam further teaches (figs. 1, 2A and annotated fig. 2B) that the ear further comprises a second inelastic region (second void region 78) disposed at the distal side (see annotated fig. 2B below) wherein the elasticized region (characterized by region in which elastomeric material 74 is present) is at least partially disposed between the first and second inelastic regions (see annotated fig. 2B below, ¶ 0058).

    PNG
    media_image2.png
    592
    862
    media_image2.png
    Greyscale

Lam Annotated fig. 2B
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ear taught of Kline in view of Lam such that it comprises a second inelastic region at least partially disposed at the distal side wherein the elasticized region is at least partially disposed between the first and second inelastic regions as taught by Lam. Doing so further aids in reducing unnecessary costs (Lam, ¶ 0005-¶ 0006).
Regarding claim 9, Kline in view of Lam fail to teach the elasticized region comprises a first edge and a second edge wherein at least one of the first or second edges in the first bonding region.
 Lam further teaches (annotated fig. 2B above) that the elasticized region comprises a first edge and a second edge (wherein at least one of the first or second edges is disposed in the first bonding region (84) (see annotated fig. 2B above, ¶ 0060). 

Regarding claim 20, Kline discloses (figs. 1 and annotated fig. 8C below) an absorbent article (diaper 20) comprising:
	A first waist region (rear waist region 44), a second waist region (front waist region 46) and a crotch region (48) disposed between the first and second waist regions (¶ 0028); 
	A chassis comprising a topsheet (24) a backsheet (26) and an absorbent core (28) disposed between the topsheet and the backsheet (¶ 0030); and
	An ear (ear panel 62) disposed in one of the first or second waist regions (¶ 0049), wherein the ear is laterally-extensible (¶ 0051) and comprises:
	A proximate side (proximal edge 66) and a distal side (distal edge 68) (¶ 0050, see fig. 1) and an elasticized region (¶ 0051),  
	A laminate comprising: 
	A first nonwoven and a second nonwoven and an elastomeric material sandwiched between said first and second nonwovens in the elasticized region (¶ 0057-¶ 0058); 
	the laminate further comprising a first pattern of ultrasonic bonds (i.e., ear joined 
	a fastening system joined to the ear in overlapping relationship with at least a portion of the distal side to form an overlapping region (see annotated fig. 8C below);
	the fastening system comprising a fastener pattern of ultrasonic bonds (i.e., ultrasonic bonds are used to bond engaging component 202 to fastening system, ¶ 0066 - ¶ 0067), wherein the fastener pattern is disposed outside of the overlapping region (see annotated fig. 8C). 
While Kline does not disclose the first pattern matches the fastener pattern, Kline discloses that the specific bonding pattern used for the fastener pattern may be used to join other components of the article (¶ 0074). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first pattern such that it matches the fastener pattern. Doing so can provide an easier method of manufacture as well as ensure that both bonds are strong to keep the components bonded during use. 
 
    PNG
    media_image3.png
    340
    507
    media_image3.png
    Greyscale

Kline Annotated Fig. 8C


Lam teaches (figs. 1, 2A and 2B) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42) wherein the ear comprises an inelastic region (first void region 76) (¶ 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear disclosed by Kline such that it includes an inelastic region as taught by Lam. The inelastic region is provided at the engagement point of the ear and the chassis, which is a region in the ear does not need to exhibit elastic character (Lam, ¶ 0005). Thus, the first inelastic region minimizes the amount of elastomeric film used in the ear, and thus reduces costs (Lam, ¶ 0005-¶ 0006). 
	
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 01/25/2021, with respect to the rejection(s) of claims 1-6, 10-11 and 21 rejected under 35 USC §103 over Kline in view of Blenke and claims 7-9 and 20 rejected under 35 USC §103 over Kline view of Blenke and further in view of Lam have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of previously applied Kline. 
Regarding applicant’s arguments with respect to claim 20, applicant argues that there is no teaching of matching the laminate bond pattern with a separate fastener bond pattern. However, as discussed in the rejection above, Kline discloses that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 


/MEAGAN NGO/				Examiner, Art Unit 3781        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781